 1

 2

 3

 4

 5

 6

 7

 8                        United States District Court
 9                        Central District of California
10                             Western Division
11

12    UNUVA SHULER,                                     CV 16-07129 TJH (AJWx)
13                            Plaintiff,
                                                                Order
14              v.
                                                                 and
15    CITY OF LOS ANGELES, et al.,
                                                               Judgment
16                            Defendants.
17
                                                                          JS-6
18

19             Beginning on May 21, 2019, Plaintiff Unuva Shuler’s federal claims were tried
20   by a jury. On May 23, 2019, the jury reached an unanimous verdict in the first phase
21   of the trial as to Shuler’s claim for violations of her Fourth and Fourteenth Amendment
22   rights, pursuant to 42 U.S.C. § 1983. The jury found that the defendants were not
23   liable.         Consequently, a second phase for Monell liability and damages was
24   unnecessary.
25

26             Accordingly,
27

28             It is Ordered, Adjudged and Decreed that Judgment be, and hereby is,

                                                         Order and Judgement – Page 1 of 2
 1   Entered in favor of Defendants City of Los Angeles, Los Angeles Police Department,
 2   Ana Maria Mejia, Henry Merin, and Salvador Reyes and against Plaintiff Unuva Shuler
 3   as to Shuler’s § 1983 and Monell claims.
 4

 5         It is further Ordered that Shuler shall take nothing as to her § 1983 and
 6   Monell claims.
 7

 8         It is further Ordered that Shuler’s state law claims for: (1) A violation of
 9   Cal. Pen. Code § 4030(e); (2) Negligence; (3) Invasion of privacy; (4) Intentional
10   infliction of emotional distress; and (5) False arrest be, and hereby are, Dismissed
11   without prejudice as the Court declines to exercise supplemental jurisdiction over those
12   claims.
13

14         It is further Ordered that each party shall bear their own fees and costs.
15

16   Date: May 24, 2019
17                                              __________________________________
18                                                     Terry J. Hatter, Jr.
19
                                                Senior United States District Judge

20

21

22

23

24

25

26

27

28


                                                        Order and Judgement – Page 2 of 2
